In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-18-00352-CV

CHICO AUTO PARTS & SERVICE, INC.,             §    On Appeal from the 342nd District
Appellant                                          Court
                                              §
                                                   of Tarrant County (342-269821-13)
V.                                            §
                                                   July 3, 2019
                                              §
MARY MAXEY, Appellee                               Opinion by Justice Bassel


                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that appellant Chico Auto Parts & Service, Inc., shall pay

all of the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By __/s/ Dabney Bassel__________________
                                           Justice Dabney Bassel